TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 13, 2018



                                       NO. 03-18-00251-CV


                                  Jennifer Castilleja, Appellant

                                                  v.

   Terryl Monterastelli and Kahlig Enterprises, Inc. d/b/a Bluebonnet Motors, Appellees




         APPEAL FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 26, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.